DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 has been considered by the examiner.

Claim Interpretation
In regard to claims 16-17, the plain meaning of “at least one of A and B” is the conjunctive unless the record indicates otherwise (i.e., the plain meaning of this claim recitation is “at least one of A and at least one of B.”) Ex parte Jung, 2016-008290 (PTAB Mar. 22, 2017). Applicant is made aware of the Ex parte Jung decision regarding “at least one of A and B” to ensure that a claim is interpreted as intended.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant’s election without traverse of the invention of Group I (claims 1-5, 7-8, 10-19, 21-23) in the reply filed on 03/30/2021 is acknowledged.
Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. This application is in condition for allowance except for the presence of claim 25 directed to an invention non-elected without traverse.  Accordingly:

The application has been amended as follows: 

-- claim 25 is cancelled –

Examiner’s Statement of Reasons for Allowance
Claims 1-5, 7-8, 10-19 and 21-23 are allowed. The following is an examiner’s statement of reasons for allowance:

Reckitt (GB 1256264) discloses a method of producing a firelighter composition which is urea formaldehyde containing a wax, which is a mix of paraffin and polyethylene wax (example 1; page 2, line 17 - line 30). The urea formaldehyde and wax are mixed in the molten sate (implicitly urea formaldehyde is formed previously by reacting urea and formaldehyde at a first temperature and urea formaldehyde and polyethylene wax are mixed at a second temperature) and this composition is used as coating.

Lawhon et al. (US Patent No. 4,474,595) is directed to a fertilizer product formed via blending of Nitroform (e.g. urea formaldehyde) and Carbowax (a crystalline polyethylene wax), followed by extrusion at elevated temperatures [Column 6, Example 1].

Baker et al. (US Patent Publication No. 2005/0003980 A1) discloses the formulation of microcapsules by heating a mixture of formaldehyde and urea to form a precondensate followed by mixing with Polywax 500 (a crystalline polyethylene wax) and heating to a temperature above the melting point of the Polywax [Paragraph 0090].

Aoki et al. (US Patent Publication No. 2009/0165515) is directed to a method of forming a fertilizer composition having slow release nitrogen compounds comprising forming a urea aldehyde condensate by mixing urea and aldehyde at 50°C and mixing it with oxidized wax to obtain granules [Page 4, Example 1].

The prior art references, alone or in combination, do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to mixing “urea, formaldehyde, and crystalline polyethylene wax to form a molten methylene urea mixture” followed by the steps of “increasing the temperature […] to a reaction temperature” and “heat treating” at a second temperature “above the reaction temperature”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         April 8, 2021